UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/2010 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for these series as appropriate. Dreyfus Emerging Leaders Fund Dreyfus International Value Fund Dreyfus Opportunistic Midcap Value Fund Dreyfus Opportunistic Small Cap Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Leaders Fund November 30, 2010 (Unaudited) Common Stocks97.5% Shares Value ($) Commercial & Professional Services12.5% CDI 40,850 700,577 Forrester Research 34,630 a 1,199,930 Group 1 Automotive 99,890 b 3,868,740 Guess? 26,260 1,240,785 HNI 24,670 657,209 Huron Consulting Group 21,340 a 484,631 ICF International 42,300 a 1,012,662 Interpublic Group of Cos. 208,050 a 2,215,732 Kelly Services, Cl. A 64,490 a 1,152,759 Meritage Homes 65,930 a 1,250,692 SFN Group 74,540 a 638,808 Steelcase, Cl. A 153,560 1,471,105 Tower International 80,290 a 1,204,350 Wright Express 39,510 a 1,701,696 Consumer Durables5.6% American Axle & Manufacturing Holdings 179,710 a 1,930,085 ArvinMeritor 174,870 a 3,121,429 Dana Holding 161,940 a 2,446,913 Furniture Brands International 219,700 a 968,877 Consumer Non-Durables3.1% B&G Foods 89,070 1,138,315 Dole Food 148,250 a,b 1,403,927 Nash Finch 55,400 2,047,030 Consumer Services1.9% Belo, Cl. A 323,310 a 1,875,198 CBS, Cl. B 61,540 1,036,334 Energy Minerals7.0% Comstock Resources 124,230 a 3,043,635 Gulfport Energy 81,710 a 1,523,074 Helix Energy Solutions Group 94,220 a 1,321,907 Magnum Hunter Resources 51,550 a 316,517 Resolute Energy 148,850 a,b 1,915,699 SandRidge Energy 475,780 a 2,455,025 Finance9.4% Chimera Investment 552,350 c 2,209,400 FBR Capital Markets 401,410 a 1,453,104 Glacier Bancorp 42,780 570,257 Jones Lang LaSalle 8,660 691,241 optionsXpress Holdings 70,990 a 1,227,417 PacWest Bancorp 6,670 113,390 Popular 264,310 a 761,213 Portfolio Recovery Associates 37,730 a 2,390,950 PrivateBancorp 150,050 1,824,608 Starwood Property Trust 72,880 1,454,685 TradeStation Group 210,230 a 1,337,063 Health Care Technology7.3% Align Technology 126,700 a 2,215,983 Celgene 97,500 a 452,400 Durect 108,780 a 324,164 Emergent BioSolutions 193,690 a 3,548,401 Hanger Orthopedic Group 115,960 a 2,224,113 Onyx Pharmaceuticals 39,420 a 1,160,919 Pain Therapeutics 131,870 a 1,051,004 Industrial Services9.1% Babcock and Wilcox 31,140 a 756,391 Granite Construction 61,530 1,561,016 Kaman 52,790 1,487,094 Lennox International 43,150 1,898,169 Simpson Manufacturing 106,780 2,762,399 Sterling Construction 67,960 a 916,780 United Continential Holdings 28,210 a 780,853 US Airways Group 66,270 a 739,573 WESCO International 56,460 a 2,694,271 Process Industries.5% Mohawk Industries 13,540 a Producer Manufacturing2.6% Altra Holdings 87,180 a 1,462,880 Columbus McKinnon 91,010 a 1,493,474 Myers Industries 93,520 897,792 Retail Trade8.0% AFC Enterprises 29,480 a 391,494 Bebe Stores 164,220 1,057,577 Brinker International 95,770 1,957,539 Liz Claiborne 424,980 a,b 3,106,604 OfficeMax 151,230 a 2,584,521 Saks 242,260 a,b 2,698,776 Vera Bradley 5,030 a 164,682 Technology Services21.7% Blue Nile 57,150 a,b 2,826,068 Cadence Design Systems 173,390 a 1,362,845 Cypress Semiconductor 68,930 a 1,080,133 DealerTrack Holdings 221,760 a 4,235,616 Encore Wire 51,240 1,167,247 JDS Uniphase 88,080 a 1,045,510 MICROS Systems 59,930 a 2,620,140 Microsemi 133,120 a 2,947,277 Omnicell 115,790 a 1,551,586 Quest Software 82,640 a 2,090,792 Rovi 39,120 a 2,158,250 ScanSource 107,880 a 3,146,860 SYKES Enterprises 109,680 a 2,018,112 Take-Two Interactive Software 81,100 a 897,372 Terremark Worldwide 44,750 a,b 535,434 Vishay Intertechnology 124,680 a 1,777,937 Vishay Precision Group 22,214 a 372,085 Websense 32,310 a 669,786 Telecommunication Services2.9% Cbeyond 72,110 a,b 950,410 General Communication, Cl. A 93,340 a 1,051,942 GeoEye 26,740 a 1,065,856 PAETEC Holding 349,490 a 1,293,113 Transportation3.1% Con-way 53,570 1,810,666 Saia 63,410 a 955,589 UTi Worldwide 96,300 1,853,775 Utilities2.8% Great Plains Energy 90,830 1,693,979 PNM Resources 117,850 1,411,843 Portland General Electric 48,890 1,035,001 Total Common Stocks (cost $130,394,464) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,207,000) 1,207,000 d Investment of Cash Collateral for Securities Loaned7.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $11,190,738) 11,190,738 d Total Investments (cost $142,792,202) 105.7% Liabilities, Less Cash and Receivables (5.7%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2010, the market value of the fund's securities on loan was $10,778,001 and the market value of the collateral held by the fund was $11,190,738. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $142,792,202. Net unrealized appreciation on investments was $15,707,990 of which $19,118,719 related to appreciated investment securities and $3,410,729 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Technology Services 21.7 Commercial & Professional Services 12.5 Finance 9.4 Industrial Services 9.1 Money Market Investments 8.2 Retail Trade 8.0 Health Care Technology 7.3 Energy Minerals 7.0 Consumer Durables 5.6 Consumer Non-Durables 3.1 Transportation 3.1 Telecommunication Services 2.9 Utilities 2.8 Producer Manufacturing 2.6 Consumer Services 1.9 Process Industries .5  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 143,487,466 - - Equity Securities - Foreign+ 2,614,988 - - Mutual Funds 12,397,738 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus International Value Fund November 30, 2010 (Unaudited) Common Stocks96.8% Shares Value ($) Australia4.4% BlueScope Steel 466,067 862,177 Foster's Group 166,730 902,928 National Australia Bank 122,140 2,745,311 Nufarm 392,942 a 1,713,684 Primary Health Care 407,286 1,315,589 QBE Insurance Group 183,450 2,959,325 Brazil.9% Petroleo Brasileiro, ADR 38,180 1,238,559 Tele Norte Leste Participacoes, ADR 65,310 920,218 China1.1% China Railway Group, Cl. H 1,055,000 739,102 Guangzhou Automobile Group, Cl. H 248,194 336,248 PetroChina, ADR 12,241 1,503,684 Finland1.8% Nokia 478,150 France11.7% Alstom 57,410 2,364,914 Carrefour 37,240 1,684,861 Credit Agricole 98,815 1,210,961 Danone 24,350 1,426,282 EDF 18,910 788,663 France Telecom 122,315 2,476,816 GDF Suez 63,885 2,118,747 Lagardere 20,580 760,006 Peugeot 21,310 a 794,433 Sanofi-Aventis 75,150 4,543,786 Societe Generale 56,303 2,609,456 Total 103,790 5,027,225 Vivendi 84,372 2,058,401 Germany5.3% Allianz 18,350 2,012,714 Celesio 49,340 1,159,223 Daimler 7,956 a 515,019 Deutsche Bank 20,960 995,640 Deutsche Lufthansa 53,600 a 1,140,685 Deutsche Telekom 58,760 752,510 E.ON 112,270 3,221,392 Muenchener Rueckversicherungs 11,530 1,601,410 RWE 18,504 1,151,951 Hong Kong3.8% AIA Group 202,600 585,745 China Mobile, ADR 23,290 1,161,007 Esprit Holdings 546,356 2,642,035 Hang Seng Bank 230,700 3,793,949 Hutchison Whampoa 90,200 902,569 India.3% Reliance Industries, GDR 15,924 b Israel1.0% Teva Pharmaceutical Industries, ADR 48,690 Italy4.3% Banco Popolare 94,310 389,597 Buzzi Unicem 74,370 694,090 ENI 84,855 1,707,255 Finmeccanica 206,016 2,327,872 Parmalat 432,310 1,075,177 Saras 1,809,400 a 3,147,232 Unipol Gruppo Finanziario 1,683,734 964,925 Japan25.9% Astellas Pharma 33,100 1,186,522 Bridgestone 82,800 1,525,602 Chuo Mitsui Trust Holdings 587,560 2,071,098 COCA-COLA WEST 42,800 712,907 Credit Saison 74,300 1,179,886 Daiwa House Industry 125,600 1,418,234 East Japan Railway 38,600 2,306,130 INPEX 355 1,826,114 Kao 48,600 1,220,662 KDDI 490 2,801,589 Matsumotokiyoshi Holdings 104,400 2,105,714 Medipal Holdings 77,400 832,358 Mitsubishi Gas Chemical 76,000 465,862 Mitsubishi UFJ Financial Group 752,100 3,558,748 Murata Manufacturing 3,970 242,403 NEC 311,000 858,418 Nintendo 2,970 806,645 Nippon Express 137,000 546,756 Nomura Holdings 246,100 1,417,376 Nomura Research Institute 70,700 1,425,996 Panasonic 112,400 1,617,034 Rengo 177,000 1,108,233 Ricoh 66,800 942,655 Ryohin Keikaku 52,800 2,066,197 Secom 35,700 1,588,989 Seven & I Holdings 110,700 2,705,001 Shimachu 76,100 1,513,089 Shimizu 374,000 1,501,541 Shin-Etsu Chemical 52,020 2,542,261 Sumitomo Mitsui Financial Group 94,300 2,894,691 Taiyo Nippon Sanso 140,000 1,099,056 Tokyo Electron 22,800 1,430,278 Tokyo Steel Manufacturing 242,000 2,449,205 Toyoda Gosei 68,600 1,566,431 Toyota Motor 87,800 3,378,134 Trend Micro 17,800 549,803 Ushio 62,200 1,071,722 Yamada Denki 17,550 1,115,617 Yamato Holdings 158,100 2,000,572 Netherlands3.0% Aegon 228,725 a 1,256,757 European Aeronautic Defence and Space 54,390 a 1,218,566 Koninklijke Philips Electronics 47,390 1,278,882 Royal Dutch Shell, Cl. A 114,539 3,448,555 Norway.9% Norsk Hydro 349,808 Russia.6% Gazprom, ADR 69,700 Singapore2.4% DBS Group Holdings 380,539 4,034,950 United Overseas Bank 111,776 1,566,142 South Africa.8% MTN Group 74,940 1,279,509 Standard Bank Group 47,520 683,581 South Korea1.9% KB Financial Group, ADR 21,414 985,901 Korea Electric Power, ADR 52,994 a 631,159 KT, ADR 23,980 487,753 LG Electronics 7,023 623,917 Samsung Electronics 1,534 1,092,879 SK Telecom, ADR 44,590 801,728 Spain1.7% Banco Bilbao Vizcaya Argentaria 120,910 1,110,710 Gamesa Corp Tecnologica 231,653 a 1,545,576 Iberdrola 202,189 1,389,674 Sweden2.2% Husqvarna, Cl. B 147,100 1,022,171 Investor, Cl. B 85,930 1,664,143 Telefonaktiebolaget LM Ericsson, Cl. B 244,580 2,523,057 Switzerland4.6% Novartis 85,056 4,512,760 Roche Holding 27,450 3,768,854 UBS 173,238 a 2,594,298 Taiwan.5% United Microelectronics 2,400,720 United Kingdom17.7% Anglo American 81,444 3,573,072 BAE Systems 307,534 1,580,004 BP 618,722 4,099,310 Drax Group 189,170 1,040,450 GlaxoSmithKline 210,326 3,965,082 Home Retail Group 721,889 2,263,693 HSBC Holdings 682,300 6,880,309 Lonmin 23,900 a 629,378 QinetiQ Group 584,620 1,043,932 Reed Elsevier 122,438 969,372 Resolution 697,556 2,292,636 Rexam 317,181 1,487,480 Royal Dutch Shell, Cl. A 68,342 2,058,020 Smith & Nephew 145,703 1,320,143 Tesco 206,690 1,331,959 Unilever 137,210 3,792,536 Vodafone Group 1,166,018 2,915,498 Wellstream Holdings 74,020 843,936 Total Common Stocks (cost $253,575,993) Other Investment2.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,700,000) 5,700,000 c Total Investments (cost $259,275,993) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, this security amounted to $678,794 or .3% of net assets. c Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $259,275,993. Net unrealized depreciation on investments was $22,951,873 of which $12,043,621 related to appreciated investment securities and $34,995,494 related to depreciated investment securities. At November 30, 2010, the fund held the following forward foreign currency exchange contracts: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 12/1/2010 168,862 161,922 161,854 (68) British Pound, Expiring 12/2/2010 70,969 110,143 110,389 246 Euro, Expiring 12/1/2010 530,436 693,810 688,529 (5,281) Euro, Expiring 12/2/2010 186,222 242,044 241,724 (320) Sales: Proceeds ($) British Pound, Expiring 12/1/2010 352,548 547,877 548,371 (494) Japanese Yen, Expiring 12/1/2010 37,781,604 448,079 451,447 (3,368) Japanese Yen, Expiring 12/2/2010 35,589,160 425,509 425,250 259 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Midcap Value Fund November 30, 2010 (Unaudited) Common Stocks98.1% Shares Value ($) Consumer Discretionary24.9% Abercrombie & Fitch, Cl. A 762,360 a 38,308,590 Brinker International 182,460 3,729,482 CBS, Cl. B 1,027,340 17,300,406 D.R. Horton 1,078,790 10,831,052 Dana Holding 1,721,917 b 26,018,166 Darden Restaurants 232,490 11,380,385 Federal-Mogul 306,639 b 5,734,149 Goodyear Tire & Rubber 642,400 b 6,141,344 Guess? 200,940 9,494,415 Interpublic Group of Cos. 2,697,680 b 28,730,292 Liberty Media-Starz, Ser. A 115,070 b 7,231,574 Lowe's 675,810 15,340,887 Mohawk Industries 507,022 b 26,638,936 Newell Rubbermaid 2,059,810 34,543,014 News, Cl. A 1,609,900 21,959,036 Omnicom Group 599,670 27,249,005 Staples 702,000 15,451,020 VF 114,620 9,499,706 Viacom, Cl. B 339,960 12,860,687 Consumer Staples2.9% Kroger 679,239 15,996,078 Mead Johnson Nutrition 169,550 10,100,094 SYSCO 410,990 11,926,930 Energy7.0% Baker Hughes 254,280 13,263,245 Cabot Oil & Gas 154,630 5,407,411 Cameron International 476,540 b 22,926,339 Concho Resources 103,670 b 8,578,692 EOG Resources 148,140 13,177,053 Forest Oil 424,980 b 14,542,816 Pioneer Natural Resources 86,300 6,913,493 SandRidge Energy 1,294,730 b 6,680,807 Financial8.6% CB Richard Ellis Group, Cl. A 1,371,612 b 26,321,234 Huntington Bancshares 3,881,520 22,648,669 Jones Lang LaSalle 73,420 5,860,384 Marshall & Ilsley 1,545,150 7,401,269 Och-Ziff Capital Management Group, Cl. A 553,730 7,635,937 Popular 4,652,130 b 13,398,134 TD Ameritrade Holding 1,798,610 30,108,731 Health Care7.8% Cooper 133,700 7,152,950 Forest Laboratories 369,470 b 11,782,398 St. Jude Medical 998,210 b 38,620,745 Thermo Fisher Scientific 413,540 b 21,032,644 Warner Chilcott, Cl. A 1,298,610 24,686,576 Industrial19.8% Avery Dennison 795,358 29,857,739 Babcock and Wilcox 234,785 b 5,702,928 Con-way 389,710 13,172,198 Herman Miller 316,280 6,812,671 Hubbell, Cl. B 169,400 9,581,264 Kennametal 406,590 13,750,874 L-3 Communications Holdings 395,240 27,797,229 Lennox International 386,820 17,016,212 Masco 1,473,300 16,073,703 Navistar International 237,940 b 12,177,769 Pall 192,560 8,717,191 Regal-Beloit 162,490 9,911,890 Robert Half International 920,020 25,502,954 Simpson Manufacturing 336,660 8,709,394 Textron 1,883,544 42,116,044 Timken 299,710 13,055,368 UTi Worldwide 41,395 796,854 Information Technology17.3% Alliance Data Systems 660,520 a,b 41,665,602 Broadcom, Cl. A 358,940 15,969,241 Cadence Design Systems 353,420 b 2,777,881 Cypress Semiconductor 437,655 b 6,858,054 JDS Uniphase 1,184,610 b 14,061,321 Maxim Integrated Products 200,810 4,668,833 MICROS Systems 348,180 b 15,222,430 Quest Software 766,920 b 19,403,076 Rovi 521,720 b 28,783,292 SAIC 860,400 b 13,181,328 Synopsys 1,230,760 b 31,618,224 Tyco Electronics 671,250 20,419,425 Vishay Intertechnology 611,417 b 8,718,806 Websense 232,086 b 4,811,143 Materials2.6% Crown Holdings 427,500 b 13,265,325 Mosaic 130,380 8,817,599 Sherwin-Williams 163,290 12,111,219 Telecommunication Services2.3% Frontier Communications 3,328,070 Utilities4.9% Ameren 492,130 14,133,974 Great Plains Energy 1,628,123 30,364,494 PNM Resources 664,530 7,961,069 Portland General Electric 548,734 11,616,699 Total Common Stocks (cost $1,118,169,657) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,056,000) 7,056,000 c Investment of Cash Collateral for Securities Loaned.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $11,981,593) 11,981,593 c Total Investments (cost $1,137,207,250) 99.5% Cash and Receivables (Net) .5% Net Assets 100.0% a Security, or portion thereof, on loan. At November 30, 2010, the market value of the fund's securities on loan was $12,029,776 and the market value of the collateral held by the fund was $11,981,593. b Non-income producing security. c Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $1,137,207,250. Net unrealized appreciation on investments was $173,901,872 of which $198,945,986 related to appreciated investment securities and $25,044,114 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Consumer Discretionary 24.9 Industrial 19.8 Information Technology 17.3 Financial 8.6 Health Care 7.8 Energy 7.0 Utilities 4.9 Consumer Staples 2.9 Materials 2.6 Telecommunication Services 2.3 Money Market Investments 1.4  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,277,876.541 - - 1,277,876,541 Equity Securities - Foreign+ 14,194,988 - - 14,194,988 Mutual Funds 19,037,593 - - 19,037,593 + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Small Cap Fund November 30, 2010 (Unaudited) Common Stocks95.6% Shares Value ($) Consumer Discretionary21.8% AFC Enterprises 336,715 a 4,471,575 American Axle & Manufacturing Holdings 611,920 a 6,572,021 Bebe Stores 616,560 3,970,646 Belo, Cl. A 1,213,220 a 7,036,676 Blue Nile 235,140 a,b 11,627,673 Brinker International 350,130 7,156,657 CBS, Cl. B 212,200 3,573,448 Dana Holding 618,210 a 9,341,153 Furniture Brands International 995,403 a,b 4,389,727 Group 1 Automotive 410,740 15,907,960 Guess? 108,020 5,103,945 Interpublic Group of Cos. 845,190 a 9,001,274 Liz Claiborne 1,732,230 a,b 12,662,601 Meritage Homes 290,140 a 5,503,956 Mohawk Industries 54,710 a 2,874,463 OfficeMax 622,230 a 10,633,911 Saks 968,080 a,b 10,784,411 Tower International 326,620 4,899,300 Vera Bradley 20,280 663,967 Consumer Staples3.0% B&G Foods 366,220 4,680,292 Dole Food 596,350 a,b 5,647,435 Nash Finch 225,320 8,325,574 Energy6.9% Comstock Resources 513,420 a 12,578,790 Gulfport Energy 328,930 a 6,131,255 Helix Energy Solutions Group 384,450 a 5,393,834 Magnum Hunter Resources 226,892 a 1,393,117 Resolute Energy 602,960 a,b 7,760,095 SandRidge Energy 1,966,380 a 10,146,521 Financial8.9% Chimera Investment 2,267,020 c 9,068,080 FBR Capital Markets 1,364,544 a 4,939,649 Glacier Bancorp 162,000 b 2,159,460 Jones Lang LaSalle 34,500 2,753,790 optionsXpress Holdings 295,790 a 5,114,209 PacWest Bancorp 26,152 444,584 Popular 1,066,610 a 3,071,837 Portfolio Recovery Associates 150,760 a 9,553,661 PrivateBancorp 605,540 7,363,366 Starwood Property Trust 294,120 5,870,635 TradeStation Group 868,640 a 5,524,550 Health Care8.4% Align Technology 523,630 a 9,158,289 Durect 445,327 a 1,327,075 Emergent BioSolutions 779,176 a 14,274,504 Hanger Orthopedic Group 471,080 a 9,035,314 Omnicell 543,040 a 7,276,736 Onyx Pharmaceuticals 250,610 a 7,380,465 Pain Therapeutics 516,230 a,b 4,114,353 Industrial23.0% Altra Holdings 446,080 a 7,485,222 ArvinMeritor 669,450 a 11,949,683 Babcock and Wilcox 123,770 a 3,006,373 CDI 159,400 2,733,710 Columbus McKinnon 370,830 a 6,085,320 Commercial Vehicle Group 164,020 a 2,324,163 Con-way 219,300 7,412,340 Encore Wire 178,690 4,070,558 GeoEye 107,100 a 4,269,006 Granite Construction 251,370 6,377,257 HNI 92,600 2,466,864 Huron Consulting Group 90,669 a 2,059,093 ICF International 229,590 a 5,496,385 Kaman 207,660 5,849,782 Kelly Services, Cl. A 266,135 a 4,757,163 Lennox International 174,250 7,665,258 Saia 247,000 a 3,722,290 SFN Group 300,230 a 2,572,971 Simpson Manufacturing 442,100 11,437,127 Steelcase, Cl. A 560,760 5,372,081 Sterling Construction 268,860 a 3,626,921 Sykes Enterprises 493,290 a 9,076,536 United Continential Holdings 113,930 a 3,153,582 US Airways Group 246,560 a 2,751,610 UTi Worldwide 386,400 7,438,200 WESCO International 232,280 a 11,084,402 Information Technology18.3% Cadence Design Systems 604,850 a 4,754,121 Cypress Semiconductor 277,590 a 4,349,835 DealerTrack Holdings 914,250 a 17,462,175 Forrester Research 131,190 a 4,545,734 JDS Uniphase 355,740 a 4,222,634 MICROS Systems 226,360 a 9,896,459 Microsemi 547,450 a 12,120,543 Quest Software 343,550 a 8,691,815 Rovi 191,420 a 10,560,641 ScanSource 453,020 a 13,214,593 Take-Two Interactive Software 290,310 a,b 3,212,280 Terremark Worldwide 308,140 a,b 3,686,895 Vishay Intertechnology 502,570 a 7,166,648 Vishay Precision Group 96,613 a 1,618,268 Websense 117,050 a,b 2,426,447 Wright Express 160,180 a 6,898,953 Materials.6% Myers Industries 382,360 Telecommunication Services2.1% Cbeyond 268,690 a,b 3,541,334 General Communication, Cl. A 378,423 a 4,264,827 PAETEC Holding 1,363,761 a 5,045,916 Utilities2.6% Great Plains Energy 328,884 6,133,687 PNM Resources 482,473 5,780,027 Portland General Electric 200,140 4,236,964 Total Common Stocks (cost $502,892,065) Number of Rights.3% Rights Value ($) Health Care Celgene (cost $1,917,799) 396,150 a Other Investment1.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,967,000) 10,967,000 d Investment of Cash Collateral for Securities Loaned6.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $40,519,024) 40,519,024 d Total Investments (cost $556,295,888) 104.1% Liabilities, Less Cash and Receivables (4.1%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2010, the market value of the fund's securities on loan was $38,948,182 and the market value of the collateral held by the fund was $40,519,024. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $556,295,888. Net unrealized appreciation on investments was $95,436,455 of which $105,277,549 related to appreciated investment securities and $9,841,094 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Industrial 23.0 Consumer Discretionary 21.8 Information Technology 18.3 Financial 8.9 Health Care 8.7 Money Market Investments 8.2 Energy 6.9 Consumer Staples 3.0 Utilities 2.6 Telecommunication Services 2.1 Materials .6  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 587,898,146 - - 587,898,146 Equity Securities - Foreign+ 10,510,037 - - 10,510,037 Mutual Funds 51,486,024 - - 51,486,024 Rights+ 1,838,136 1,838,136 + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Strategic Value Fund November 30, 2010 (Unaudited) Common Stocks99.7% Shares Value ($) Consumer Discretionary14.5% Abercrombie & Fitch, Cl. A 78,720 3,955,680 Carnival 255,990 10,574,947 CBS, Cl. B 306,290 5,157,924 General Motors 51,204 a 1,751,177 Guess? 83,400 3,940,650 Home Depot 223,370 6,748,008 Johnson Controls 307,340 11,199,470 Lowe's 151,870 3,447,449 Mattel 132,850 3,432,844 Newell Rubbermaid 199,160 3,339,913 News, Cl. A 518,070 7,066,475 NVR 4,530 a,b 2,808,509 Omnicom Group 440,740 20,027,226 Staples 170,770 3,758,648 Time Warner 234,240 6,907,738 Toll Brothers 182,880 b 3,282,696 Viacom, Cl. B 143,040 5,411,203 Whirlpool 33,660 2,457,180 Consumer Staples6.3% CVS Caremark 352,620 10,931,220 Dr. Pepper Snapple Group 194,850 7,137,355 Energizer Holdings 123,800 b 8,714,282 PepsiCo 208,340 13,465,014 Philip Morris International 92,390 5,256,067 Energy18.1% Alpha Natural Resources 43,690 b 2,165,276 Anadarko Petroleum 160,290 10,284,206 Cameron International 254,136 b 12,226,483 EOG Resources 225,160 20,027,982 Exxon Mobil 80,350 5,589,146 Halliburton 169,780 6,424,475 Hess 82,040 5,746,902 Occidental Petroleum 404,880 35,698,270 Peabody Energy 37,170 2,185,968 QEP Resources 208,440 7,322,497 Schlumberger 304,210 23,527,601 Exchange Traded Funds.7% iShares Russell 1000 Value Index Fund 80,790 a Financial23.9% American Express 77,840 3,364,245 Ameriprise Financial 165,250 8,566,560 AON 136,200 5,464,344 Bank of America 1,326,190 14,521,780 Capital One Financial 81,860 3,047,648 Citigroup 1,852,130 b 7,778,946 Comerica 229,940 8,390,511 Fidelity National Financial, Cl. A 211,110 2,849,985 Franklin Resources 30,500 3,479,745 Genworth Financial, Cl. A 276,760 b 3,227,022 Goldman Sachs Group 89,920 14,040,109 JPMorgan Chase & Co. 712,218 26,622,709 Marsh & McLennan 210,940 5,290,375 MetLife 333,859 12,736,719 Morgan Stanley 276,310 6,758,543 PNC Financial Services Group 91,400 4,921,890 Prudential Financial 136,180 6,901,602 State Street 86,390 3,732,048 SunTrust Banks 312,860 7,308,409 TD Ameritrade Holding 325,790 5,453,725 Wells Fargo & Co. 725,900 19,751,739 Health Care11.3% AmerisourceBergen 191,280 5,900,988 Amgen 99,160 b 5,224,740 Baxter International 70,180 3,407,239 CIGNA 154,200 5,676,102 McKesson 86,290 5,513,931 Merck & Co. 421,390 14,525,313 Pfizer 1,384,590 22,554,971 Thermo Fisher Scientific 66,300 b 3,372,018 UnitedHealth Group 236,280 8,628,946 Universal Health Services, Cl. B 94,780 3,897,353 Zimmer Holdings 72,760 b 3,584,157 Industrial10.6% Caterpillar 97,440 8,243,424 Cummins 58,790 5,709,685 Dover 208,040 11,402,672 Eaton 55,510 5,351,164 General Electric 990,480 15,679,298 Honeywell International 77,840 3,869,426 Norfolk Southern 80,650 4,852,711 Paccar 73,330 3,949,554 Pitney Bowes 356,036 a 7,811,430 Union Pacific 56,720 5,111,039 United Technologies 70,810 5,329,869 Information Technology9.1% AOL 268,956 b 6,503,356 BMC Software 204,160 b 9,064,704 Cisco Systems 272,450 b 5,220,142 Cypress Semiconductor 293,750 b 4,603,062 eBay 184,810 b 5,383,515 Microsoft 347,650 8,764,257 Oracle 194,890 5,269,826 QUALCOMM 292,820 13,686,407 Teradata 92,590 b 3,804,523 Western Digital 108,610 b 3,638,435 Materials4.0% Air Products & Chemicals 44,690 3,853,172 Dow Chemical 222,160 6,926,949 Freeport-McMoRan Copper & Gold 139,590 14,143,259 International Paper 152,770 3,814,667 Utilities1.2% Entergy 43,940 3,130,285 NextEra Energy 65,240 3,302,449 Questar 125,420 2,083,226 Total Common Stocks (cost $649,383,920) Investment of Cash Collateral for Securities Loaned.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,379,852) 4,379,852 c Total Investments (cost $653,763,772) 100.3% Liabilities, Less Cash and Receivables (.3%) Net Assets 100.0% a Security, or portion thereof, on loan. At November 30, 2010, the market value of the fund's securities on loan was $4,244,942 and the market value of the collateral held by the fund was $4,379,852. b Non-income producing security. c Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $653,763,772. Net unrealized appreciation on investments was $74,466,427 of which $89,111,553 related to appreciated investment securities and $14,645,126 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 24.0 Energy 18.1 Consumer Discretionary 14.5 Health Care 11.3 Industrial 10.6 Information Technology 9.1 Consumer Staples 6.3 Materials 3.9 Utilities 1.2 Exchange Traded Funds .7 Money Market Investment .6  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 718,967,399 - - Mutual Funds/Exchange Traded Funds 9,262,800 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Structured Midcap Fund November 30, 2010 (Unaudited) Common Stocks99.0% Shares Value ($) Consumer Discretionary13.9% Aeropostale 12,575 a 339,902 American Greetings, Cl. A 25,400 509,778 AnnTaylor Stores 14,800 a 398,268 Autoliv 9,800 719,516 Brinker International 38,300 782,852 Cheesecake Factory 31,500 a 1,003,905 Fossil 19,900 a 1,346,235 ITT Educational Services 4,200 a,b 245,658 J Crew Group 30,300 a,b 1,324,716 PetSmart 24,800 938,928 Ross Stores 6,800 441,184 Scholastic 23,300 654,730 Signet Jewelers 18,100 a 720,923 Sotheby's 21,900 878,409 Timberland, Cl. A 15,900 a 394,002 TRW Automotive Holdings 7,000 a 332,430 Warnaco Group 19,000 a 1,023,150 Williams-Sonoma 18,000 598,860 Wyndham Worldwide 16,700 480,125 Consumer Staples4.7% ConAgra Foods 12,700 272,796 Corn Products International 13,900 599,368 Dr. Pepper Snapple Group 22,300 816,849 Energizer Holdings 16,100 a 1,133,279 Estee Lauder, Cl. A 3,200 239,744 Hormel Foods 9,900 485,892 Lancaster Colony 6,500 338,455 Tyson Foods, Cl. A 34,300 542,969 Energy5.8% Cimarex Energy 23,200 1,868,528 EXCO Resources 19,700 365,829 Forest Oil 10,500 a 359,310 Oceaneering International 9,600 a 663,360 Oil States International 11,100 a 658,563 Pioneer Natural Resources 8,500 680,935 Southern Union 35,800 845,238 Financial18.5% American Financial Group 34,550 1,063,104 Apartment Investment & Management, Cl. A 35,100 c 846,612 CB Richard Ellis Group, Cl. A 28,600 a 548,834 Comerica 9,500 346,655 Digital Realty Trust 2,900 c 152,308 Eaton Vance 24,500 728,140 Equity One 18,900 c 327,159 Fifth Third Bancorp 47,000 561,650 First Citizens Bancshares/NC, Cl. A 2,500 434,725 FirstMerit 32,800 571,540 HCC Insurance Holdings 27,000 758,160 Highwoods Properties 9,200 c 280,692 Hospitality Properties Trust 47,000 c 1,039,640 International Bancshares 48,700 837,640 Jones Lang LaSalle 10,700 854,074 Liberty Property Trust 10,800 c 338,472 Macerich 19,298 c 894,269 Nasdaq OMX Group 5,300 a 113,738 NewAlliance Bancshares 14,300 190,762 Potlatch 26,500 c 839,520 Rayonier 14,600 744,016 Reinsurance Group of America 15,800 788,894 SEI Investments 46,800 1,056,744 SL Green Realty 4,900 320,460 StanCorp Financial Group 24,700 1,027,520 SVB Financial Group 14,600 a 655,978 Weingarten Realty Investors 26,600 c 630,420 Westamerica Bancorporation 8,800 430,144 Health Care10.5% Cephalon 16,700 a 1,060,283 Cooper 14,100 754,350 Endo Pharmaceuticals Holdings 6,300 a 226,863 Health Net 27,500 a 742,500 Henry Schein 2,000 a 114,860 Hologic 53,100 a 870,840 Humana 15,100 a 846,204 IDEXX Laboratories 5,500 a 353,155 Kinetic Concepts 17,200 a 683,012 LifePoint Hospitals 8,500 a 307,870 Medicis Pharmaceutical, Cl. A 34,500 909,075 Mettler-Toledo International 1,700 a 246,806 STERIS 25,600 880,896 Techne 19,600 1,177,372 Waters 9,800 a 753,326 Industrial14.1% Alaska Air Group 25,600 a 1,408,000 Copart 26,200 a 929,576 Corrections Corp. of America 23,600 a 569,940 Donaldson 6,700 363,743 Graco 27,800 999,688 Joy Global 12,700 969,264 Kansas City Southern 25,400 a 1,202,436 Kennametal 17,700 598,614 Oshkosh 36,700 a 1,053,290 Owens Corning 12,500 a 328,875 Regal-Beloit 10,700 652,700 Ryder System 8,200 353,502 Textron 26,200 585,832 Timken 43,700 1,903,572 Toro 9,800 570,458 Trinity Industries 18,800 430,520 URS 9,600 a 379,584 Information Technology17.1% Advent Software 13,300 a 686,014 Amdocs 16,400 a 426,400 Broadridge Financial Solutions 26,400 543,576 CA 8,100 185,409 Computer Sciences 16,300 727,469 Convergys 33,000 a 425,370 Cypress Semiconductor 68,100 a 1,067,127 DST Systems 8,100 347,166 F5 Networks 5,400 a 712,152 FactSet Research Systems 18,200 1,613,794 Fairchild Semiconductor International 104,100 a 1,462,605 Harris 4,200 185,808 Lam Research 5,100 a 231,183 Lender Processing Services 14,900 458,473 Parametric Technology 7,000 a 149,940 Plantronics 38,200 1,366,414 SanDisk 20,700 a 923,220 SRA International, Cl. A 31,200 a 612,144 Synopsys 43,500 a 1,117,515 Tech Data 23,800 a 1,048,866 Vishay Intertechnology 84,900 a 1,210,674 WebMD Health 12,500 a 641,750 Materials5.8% Ball 1,600 105,408 Cabot 9,200 329,360 Domtar 6,700 508,664 Lubrizol 17,600 1,840,256 MeadWestvaco 8,300 206,172 Minerals Technologies 24,300 1,478,412 Reliance Steel & Aluminum 15,800 702,310 Worthington Industries 19,600 313,992 Telecommunication Services1.6% Telephone & Data Systems 42,900 Utilities7.0% CMS Energy 15,100 271,347 Constellation Energy Group 20,300 575,708 DPL 58,000 1,469,140 DTE Energy 14,100 628,155 Energen 23,300 1,015,181 Great Plains Energy 19,600 365,540 NV Energy 51,900 710,511 Questar 56,200 933,482 Westar Energy 16,500 411,015 WGL Holdings 6,600 239,316 Total Common Stocks (cost $85,741,886) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $962,000) 962,000 d Investment of Cash Collateral for Securities Loaned1.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $1,398,713) 1,398,713 d Total Investments (cost $88,102,599) 101.5% Liabilities, Less Cash and Receivables (1.5%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2010, the market value of the fund's securities on loan was $1,352,799 and the market value of the collateral held by the fund was $1,398,713. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $88,102,599. Net unrealized appreciation on investments was $7,649,386 of which $13,102,395 related to appreciated investment securities and $5,453,009 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 18.5 Information Technology 17.1 Industrial 14.1 Consumer Discretionary 13.9 Health Care 10.5 Utilities 7.0 Energy 5.8 Materials 5.8 Consumer Staples 4.7 Money Market Investments 2.5 Telecommunication Services 1.6  Based on net assets. See notes to financial statements. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 91,950,833 - - Equity Securities - Foreign+ 1,440,439 - - Mutual Funds 2,360,713 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Technology Growth Fund November 30, 2010 (Unaudited) Common Stocks96.6% Shares Value ($) Consumer Discretionary7.9% Amazon.com 98,600 a 17,294,440 Netflix 48,640 a,b 10,014,976 Information Technology84.7% Akamai Technologies 332,720 a 17,364,657 Amphenol, Cl. A 175,442 8,777,363 Apple 58,028 a 18,055,412 BMC Software 183,601 a 8,151,884 Cavium Networks 207,175 a,b 7,623,004 Cognizant Technology Solutions, Cl. A 106,877 a 6,944,867 Cree 121,590 a,b 7,925,236 Cypress Semiconductor 508,280 a 7,964,748 Dolby Laboratories, Cl. A 101,250 a 6,408,113 Electronic Arts 384,058 a 5,726,305 F5 Networks 98,410 a 12,978,311 Google, Cl. A 27,708 a 15,397,613 Informatica 198,820 a 8,207,290 International Business Machines 78,520 11,107,439 Lam Research 151,410 a 6,863,415 Microsoft 126,426 3,187,199 Motorola 845,890 a 6,479,517 NetApp 314,350 a 16,009,845 OpenTable 110,100 7,986,654 Oracle 518,806 14,028,514 Paychex 233,640 6,668,086 QUALCOMM 358,350 16,749,279 Quest Software 312,510 a 7,906,503 Salesforce.com 112,150 a 15,613,523 SuccessFactors 128,280 a 3,870,208 Taleo, Cl. A 155,870 a 4,785,209 Teradata 202,030 a 8,301,413 Trimble Navigation 200,230 a 7,456,565 Visa, Cl. A 85,160 6,289,066 VMware, Cl. A 90,780 a 7,400,386 Western Digital 323,360 a 10,832,560 Telecommunication Services4.0% AT&T 500,340 Total Common Stocks (cost $263,093,339) Limited Partnership Interests-.5% Information Technology Bluestream Ventures, LP a,d 1,635,227 Ingenex, LP a,d 0 Total Limited Partnership Interests (cost $2,805,922) Other Investment3.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,284,000) 10,284,000 d Investment of Cash Collateral for Securities Loaned3.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $11,857,331) 11,857,331 d Total Investments (cost $288,040,592) 103.5% Liabilities, Less Cash and Receivables (3.5%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2010, the market value of the fund's securities on loan was $11,773,589 and the market value of the collateral held by the fund was $11,857,331. c Investment in affiliated money market mutual fund. d Securities restricted as to public resale. Investment in restricted securities with aggregate market value of $1,635,277 representing .5% of net assets (see below). Issuer Acquisition Date Cost($) Net Assets (%) Valuation ($) Bluestream Ventures, LP 4/30/2004-6/11/2008 2,805,922 0.5 1,635,277 Ingenex, LP 4/30/2004 0 0.0 0 At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $288,040,592. Net unrealized appreciation on investments was $70,010,015 of which $74,550,896 related to appreciated investment securities and $4,540,881 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Information Technology 85.2 Consumer Discretionary 7.9 Money Market Investments 6.4 Telecommunication Services 4.0  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 - Level 2 - Other Unadjusted Quoted Significant Observable Level 3 -Significant Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 334,274,049 - - 334,274,049 Limited Partnership Interests+ - - 1,635,227 1,635,227 Mutual Funds 22,141,331 - - 22,141,331 + See Statement of Investments for industry classification. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Limited Partnership Interests ($) Balance as of 8/31/2010 1,854,217 Realized gain (loss) 1,018,877 Change in unrealized appreciation 156,403 (depreciation) Net purchases (sales) (1,394,270) Transfers in and/or out of Level 3 - Balance as of 11/30/2010 1,635,227 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 24, 2011 By: /s/ James Windels James Windels Treasurer Date: January 24, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
